Order denying plaintiff’s motion for summary judgment against the defendants and granting the cross-motion of defendant Jacob H. Levine for summary judgment against the plaintiff unanimously affirmed, with twenty dollars costs and disbursements. In its opinion the court at Special Term erroneously stated that the complaint was dismissed as to all defendants. This was undoubtedly an inadvertence since only the defendant Jacob H. Levine had made a cross-motion for summary judgment dismissing the complaint. As to whether there is a cause of action stated in the complaint against the corporation we do not decide, as that question is not now before us. Present — O’Malley, Townley, Glennon, Untermyer and Cohn, JJ.